DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments, filed 8/9/2022, with respect to amended independent claim(s) have been fully considered but are moot because newly cited prior art Kim (US publication 2014/0210013 A1) teaches amended independent claim(s) as set forth below in this office action and thus arguments do not apply.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-2, 4, 11-12, 14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US publication 2014/0210013 A1), hereinafter referred to as Kim013.

Regarding claim 1, Kim013 teaches a semiconductor structure (fig. 4I (fig. 1 & 2b for label and clear view) and related text) comprising: a body (A+B+C, examiner markup below, [0055-0057]) comprising a semiconductor material ([0057]); a gate structure (122a+124a+116, [0079 and 0109]) wrapped around the body (fig. 4I), the gate structure including a gate electrode (124a) and a gate dielectric (122a) between the body and the gate electrode (fig. 4I); and a source region (S1, fig. 1]) and a drain region (D1, [0081]), the body being between the source and drain regions (fig. 4I); wherein the body has a first cross-sectional shape (shape of C, fig. 2b below) under the gate dielectric, and a second cross-sectional shape (shape of A or B, fig. 2b below) elsewhere, and wherein the first cross-sectional shape is a rectangular having corners (fig. 2b below), the second cross-sectional shape is a rectangle (fig. 2b below), and the first cross-sectional shape is more rounded than the second cross-sectional shape (fig. 2b below).


    PNG
    media_image1.png
    603
    689
    media_image1.png
    Greyscale

Regarding claim 2, Kim013 teaches the gate structure further comprising: a gate spacer (116, [0109]) in contact with the second cross-sectional shape (fig. 4I).
Regarding claim 4, Kim013 teaches wherein the body comprises a nanowire (108b, [0056]) that has an external size defined by a minimum circumscribed circle and an internal size defined by a maximum inscribed circle, wherein the difference between the external size and the internal size is greater for the second cross-sectional shape than for the first cross-sectional shape (fig. 2b).
Regarding claim 11, Kim013 teaches wherein the portion of the body having the second cross-sectional shape has a surface roughness that is greater than a surface roughness of the portion of the body having the first cross-sectional shape (fig. 2b).
Regarding claim 12, Kim013 teaches wherein the portion of the body having the first cross-sectional shape consists essentially of silicon and the portion of the body having the second cross-sectional shape comprises silicon and germanium ([0068]).
Regarding claim 14, Kim013 teaches a nanowire transistor structure (fig. 4I (fig. 1 & 2b for label and clear view) comprising: a first region (S1, fig. 1]) of semiconductor material ([0066-0070]); a second region (D1, fig. 1]) of semiconductor material; one or more nanowires (108b/112b, [0056]) having a body (C, examiner markup above) between a first end portion (A, examiner markup above) in contact with the first region and a second end portion (B, examiner markup above) in contact with the second region (fig. 1 & 2b); and a gate structure (124a+122a+116, [0079 and 0109]) around the body of the one or more nanowires (fig. 4I), the gate structure comprising a gate electrode (124a) and a gate dielectric (122a) between the gate electrode and the body (fig. 4I); wherein the body of the one or more nanowires has a first cross-sectional shape (shape of C, fig. 2b above) and the first end portion has a second cross-sectional shape (shape of A, fig. 2b above), and wherein the first cross-sectional shape is a rectangle having rounded corners (fig. 2b above), the second cross-sectional shape is a rectangle (fig. 2b above), the first cross-sectional shape is more rounded than the second cross-sectional shape (fig. 2b above), and the first cross-sectional shape has a smaller circumference compared to the second cross-sectional shape (fig. 2b above).
Regarding claim 18, Kim013 teaches wherein the one or more nanowires have an external size defined by a minimum circumscribed circle and an internal size defined by a maximum inscribed circle, wherein the difference between the external size and the internal size is greater for the second cross-sectional shape than for the first cross-sectional shape (fig. 2b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 5-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim013, as applied to claim 1 or 14 above.

Regarding claim 5, Kim013 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Kim013 also teaches wherein the first cross-sectional shape has a first vertical height, the second cross-sectional shape has a second vertical height (fig. 2b).
Kim013 does not explicitly teach and a ratio of the first vertical height to the second vertical height is no greater than 0.9. However, as a first vertical height is less than a second vertical height (fig. 2b), the ratio will be less than 1 and thus overlaps with or merely close to the claimed ratio and so a prima facie case of obviousness exists (MPEP §2144.05 I). Furthermore, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. (MPEP §2144.05 II/III).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kim013 so that wherein the first cross-sectional shape has a first vertical height, the second cross-sectional shape has a second vertical height, and a ratio of the first vertical height to the second vertical height is no greater than 0.9 for optimizing device performance and size.
Regarding claim 6, Kim013 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Kim013 also teaches wherein the first cross-sectional shape has a first perimeter length, the second cross-sectional shape has a second perimeter length (fig. 2b).
Kim013 does not explicitly teach and a ratio of the first perimeter length to the second perimeter length is no greater than 0.9. However, as a first perimeter length is less than a second perimeter length (fig. 2b), the ratio will be less than 1 and thus overlaps with or merely close to the claimed ratio and so a prima facie case of obviousness exists (MPEP §2144.05 I). Furthermore, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. (MPEP §2144.05 II/III).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kim013 so that wherein the first cross-sectional shape has a first perimeter length, the second cross-sectional shape has a second perimeter length, and a ratio of the first perimeter length to the second perimeter length is no greater than 0.9 for optimizing device performance and size.
Regarding claim 7, Kim013 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Kim013 also teaches wherein the body is a first body, the structure further including one or more additional bodies, each of the first and additional bodies being a nanowire or nanoribbon, and each body having the first cross-sectional shape under the gate dielectric (a plurality of MOS with 108b teach this limitation as a device is made of a plurality of MOS).
Kim013 does not explicitly teach wherein a perimeter length of the first cross-sectional shape differs by no more than 1.0 nm between any of the bodies. However, as a plurality of MOS with 108b will be of same shape and size and thus it is obvious that a perimeter length of the first cross-sectional shape differs by no more than 1.0 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kim013 so that wherein the body is a first body, the structure further including one or more additional bodies, each of the first and additional bodies being a nanowire or nanoribbon, and each body having the first cross-sectional shape under the gate dielectric, wherein a perimeter length of the first cross-sectional shape differs by no more than 1.0 nm between any of the bodies so that high linearity can be achieved ([0005]).
Regarding claim 8, Kim013 discloses all the limitations of claim 7 as discussed above on which this claim depends.
Kim013 does not explicitly teach wherein the perimeter length of the first cross-sectional shape is less than 40 nm. However, Kim013 fiddles with length and width ([0058-0064]) and thus makes it obvious that the perimeter length of the first cross-sectional shape will be optimized for device performance and size.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kim013 so that wherein the perimeter length of the first cross-sectional shape is less than 40 nm for optimizing device performance and size.
Regarding claim 9, Kim013 discloses all the limitations of claim 7 as discussed above on which this claim depends.
Kim013 does not explicitly teach wherein an average perimeter length of the first cross-sectional shape of the first and additional bodies has a standard deviation no greater than 1.0 nm. However, as a plurality of MOS with 108b will be of same shape and size and thus it is obvious that an average perimeter length of the first cross-sectional shape of the first and additional bodies has a standard deviation no greater than 1.0 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kim013 so that wherein an average perimeter length of the first cross-sectional shape of the first and additional bodies has a standard deviation no greater than 1.0 nm so that high linearity can be achieved for device performance.
Regarding claim 10, Kim013 discloses all the limitations of claim 9 as discussed above on which this claim depends.
Kim013 does not explicitly teach wherein the standard deviation is no greater than 0.5 nm. However, as a plurality of MOS with 108b will be of same shape and size and thus it is obvious that the standard deviation is no greater than 0.5 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kim013 so that wherein the standard deviation is no greater than 0.5 nm.so that high linearity can be achieved for device performance.
Regarding claim 16, Kim013 discloses all the limitations of claim 14 as discussed above on which this claim depends
Kim013 also teaches wherein the gate structure is a first gate structure, and the nanowire transistor structure further comprising a second gate structure around the body and isolated from the first gate structure by a dielectric (a plurality of MOS with 108b teach this limitation as a device is made of a plurality of MOS and are isolated from each other by a dielectric layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kim013 so that herein the gate structure is a first gate structure, and the nanowire transistor structure further comprising a second gate structure around the body and isolated from the first gate structure by a dielectric for making a device.

Claim 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim013, as applied to claim 1 above, and further in view of Li (US publication 2014/0353574 A1), hereinafter referred to as Li574.

Regarding claim 13, Kim013 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Kim013 does not explicitly teach wherein the portion of the body having the first cross-sectional shape consists essentially of gallium and the portion of the body having the second cross-sectional shape comprises gallium and arsenic.
Li574 teaches wherein the portion of the body having the first cross-sectional shape consists essentially of gallium and the portion of the body having the second cross-sectional shape comprises gallium and arsenic ([0022], fig. 1b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kim013 with that of Li574 so that wherein the portion of the body having the first cross-sectional shape consists essentially of gallium and the portion of the body having the second cross-sectional shape comprises gallium and arsenic for advantageous high electron mobility material ([0023]).
Regarding claim 15, Kim013 discloses all the limitations of claim 14 as discussed above on which this claim depends.
Kim013 does not explicitly teach further comprising: a source contact on the first region of semiconductor material; and a drain contact on the second region of semiconductor material.
Li574 teaches further comprising: a source contact on the first region of semiconductor material; and a drain contact on the second region of semiconductor material (source and drain contact, [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kim013 with that of Li574 so that further comprising: a source contact on the first region of semiconductor material; and a drain contact on the second region of semiconductor material for making electrical connection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828